10 N.Y.2d 1008 (1961)
The People of the State of New York, Respondent,
v.
David Coleman, Appellant.
Court of Appeals of the State of New York.
Submitted October 2, 1961.
Decided December 7, 1961.
Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended to the extent of stating that, on this motion for reargument, there was presented an alleged Federal question as to whether the rights of defendant under the Fifth and Fourteenth Amendments of the Constitution of the United States were violated by the remarks of the prosecutor in summation. The Court of Appeals held that there was no such violation. [See 10 N Y 2d 765.]